DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/03/21. The applicant’s amendment has overcome the objections, the 35 USC 112 rejections, and the prior art rejection as set forth in the previous office action.  However, the double patenting rejection has not yet been satisfactorily overcome. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the remaining ground of rejection as formulated hereinbelow and for the reasons of record: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US patent 9979041. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
For instance, US patent’041 claims the following (see claims 1-28):

    PNG
    media_image1.png
    278
    364
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    255
    360
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    293
    360
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    820
    369
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    1031
    358
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    536
    339
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    194
    349
    media_image7.png
    Greyscale

In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Additionally, combinations of independent claims 1, 15 and 22 with other dependent claims (irrespectively of their dependency) represent obvious variants and/or modifications.

Claims 19-20 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US patent 10312543. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
For instance, US patent’543 claims the following (see claims 1-5):

    PNG
    media_image8.png
    784
    454
    media_image8.png
    Greyscale
      
    PNG
    media_image9.png
    985
    441
    media_image9.png
    Greyscale

In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Additionally, combinations of independent claim 1 with the dependent claims (irrespectively of their dependency) represent obvious variants and/or modifications.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 02/03/21 for details. 

Response to Arguments
Applicant’s arguments, filed 02/03/21, with respect to claims 19-20 have been fully considered and are persuasive.  Thus, their prior art rejection has been withdrawn. 
With respect to the double patenting rejections, the terminal disclaimer filed by the applicant on 02/03/21 has been disapproved because the second applicant name is missing (i.e., Kia Motors Corporation) on the terminal disclaimer. No additional fee is required with resubmission of the terminal disclaimer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727